BUFFINGTON, Circuit Judge.
This is a petition of Henry Hellman to review an order in bankruptcy made by the District Court of New Jersey. On June 2, 1904, one Goldstone recovered a judgment against Heilman in a municipal court, which by the filing of a transcript thereof in the Supreme Court of New York on June 3, 1904, became a judgment therein. On June 28, 1904, Heilman was adjudged bankrupt in the court below, and on October 24, 190!, obtained from said court his discharge. On October 12, 1906, he petitioned the Supreme Court of New York to cancel Golclstone’s judgment by reason of his having obtained such discharge in bankruptcy. On October 30, 1906, that court, after hearing, denied the defendant’s motion to cancel the judgment. Of such order Heilman sought no review, but on February 1.9, 1907, petitioned the court below to enjoin Goldstone from proceeding to enforce the judgment. This the District Court, by its order of April 3, 1907, declined to do, and to review its order dismissing such proceeding Heilman petitioned this court.
We are of opinion the court below was right. The question whether a judgment against one who is thereafter adjudged bankrupt is. *914thereby discharged is properly raised by pleading the discharge in a proceeding to enforce the judgment. In re Wright, 2 Ben. 509, Fed. Cas. No. 18,065. Presumably the court in which such discharge is thus pleaded will accord it due legal effect, and if it does not the bankrupt’s remedy lies in a review of such action by the proper appellate, tribunal, or ultimately in the federal court for denial to him of a right under a law of the United States. Dimock v. Revere Copper Company, 117 U. S. 565, 6 Sup. Ct. 855, 29 L. Ed. 994.
The petition in the present case is therefore" dismissed, at petitioner’s cost.